Citation Nr: 0021571	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-09 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


REMAND

The veteran served on active duty from December 1965 to 
December 1967.

This appeal arose from a September 1998 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO), which granted service connection 
for PTSD, assigning it a 10 percent disability evaluation, 
effective February 16, 1994.  In April 1999, the Board of 
Veterans' Appeals (Board) remanded this case to the RO for 
additional development.  A decision was rendered in August 
1999 which confirmed and continued the 10 percent disability 
evaluation assigned to the veteran's PTSD.  On November 7, 
1999, the Board issued a decision which denied entitlement to 
the requested benefit.

On February 25, 2000, a Joint Motion for Remand was filed; on 
March 9, 2000, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
issued on Order which granted the motion and vacated the 
Board's November 1999 decision.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  Moreover, the examinations must address the 
rating criteria in relation to the veteran's symptoms.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Pursuant to the Joint Motion for Remand, the Board finds that 
further information is needed before a determination can be 
made as to the apportionment to be made of the veteran's 
symptomatology between the service-connected PTSD and the 
nonservice-connected schizoaffective disorder.  This 
apportionment question also concerns the Global Assessment of 
Functioning (GAF) Score; in other words, what degree is due 
to the service-connected PTSD must be clearly indicated.  
Moreover, the veteran's PTSD symptomatology must be related 
specifically to the applicable rating schedule.  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA psychiatric examination in 
order to fully evaluate the nature and 
degree of severity of the service-
connected PTSD.  The examiner must 
differentiate, to the greatest degree 
possible, between those symptoms due 
solely to the service-connected PTSD and 
those related to the nonservice-connected 
schizoaffective disorder.  The examiner 
must relate the veteran's PTSD symptoms 
to the following and indicate which best 
describes his degree of impairment (the 
examiner is to relate the symptoms to 
both sets of rating criteria):

Neurotic symptoms which may somewhat 
adversely affect relationships with 
others but which do not cause 
impairment of working ability.  [0 
percent]

Emotional tension or other evidence 
of anxiety productive of mild social 
and industrial impairment.  [10 
percent]

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people 
and psychoneurotic symptoms resulting 
in such reductions in initiative, 
flexibility, efficiency, and 
reliability levels as to produce 
definite industrial impairment.  [30 
percent]

Considerable impairment in the 
ability to establish or maintain 
effective and wholesome relationships 
with people and psychoneurotic 
symptoms resulting in such reductions 
in initiative, flexibility, 
efficiency, and reliability levels as 
to produce considerable industrial 
impairment.  [50 percent]

Severe impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people 
and psychoneurotic symptoms resulting 
in such reductions in initiative, 
flexibility, efficiency, and 
reliability levels as to produce 
severe industrial impairment.  [70 
percent]

Attitudes of all contacts except the 
most intimate be so adversely 
affected as to result in virtual 
isolation in the community and there 
be totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral 
processes (such as fantasy, 
confusion, panic, and explosions of 
aggressive energy) associated with 
almost all daily activities resulting 
in a profound retreat from mature 
behavior.  The individual must be 
demonstrably unable to obtain or 
retain employment.  [100 percent]  
38 C.F.R. Part 4, Code 9411 (1996); 
and


100 percent:  total occupational and 
social impairment, due to such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time and place; 
memory loss for names of close 
relatives, own occupation, or own 
name;

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships;

50 percent:  occupational and social 
impairment with reduced reliability 
and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than once 
a week; difficulty in understanding 
complex commands; impairment of 
short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships;

30 percent:  occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)

10 percent:  occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication; 

0 percent:  a mental condition has 
been formerly diagnosed, but symptoms 
are not severe enough either to 
interfere with occupational and 
social functioning or to require 
continuous medication.  38 C.F.R. 
Part 4, Code 9411 (1999).

The examiner is also requested to assign 
a differential GAF Score to the veteran's 
service-connected PTSD and the 
nonservice-connected schizoaffective 
disorder.

The examiner is to be provided the claims 
folder to review in conjunction with the 
examination and is asked to indicate in 
the examination report that the claims 
file has been reviewed.

2.  The RO must then readjudicate the 
veteran's claim for an evaluation in 
excess of 10 percent for the service-
connected PTSD from the date of the 
original grant of service connection.  In 
this regard, the RO is to determine 
whether a "staged" rating for this 
disorder is appropriate in the veteran's 
case (i.e., separate ratings assigned for 
separate periods of time based on the 
facts found).  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




